Citation Nr: 1601404	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-37 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne and to include as due to in-service exposure to tactical herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to in-service exposure to tactical herbicide agents.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1966 to December 1969, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for chloracne and peripheral neuropathy.  The Veteran appealed the denials in this decision, and the matters are now before the Board.  

This case was previously before the Board in May 2013, at which time the Board remanded this case for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that another remand is required as there has not been substantial compliance with its May 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again for additional procedural and evidentiary development.  Specifically, the issue of entitlement to service connection for a skin disorder must be remanded to afford the Veteran another VA examination regarding the etiology of the diagnosed skin disorders and their relation to his time in military service.  In the May 2013 Board remand directives, the Board tasked the VA examiner to answer whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disorder had its clinical onset during active service or whether it is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to tactical herbicides due to his in-country service in Vietnam.  The examiner was to provide an opinion for each separate skin disorder diagnosed on examination.  The examiner was also asked to consider and comment on various service treatment records showing treatment for skin disorders, as well as lay statements from the Veteran and his wife.  

In June 2013, the Veteran underwent a VA examination for his claimed skin disorder, during which the examiner diagnosed him with tinea versicolor, a sebaceus cyst, seborrheic keratosis, brachioradial pruritus, and friction blisters following a review of his records and an in-person examination.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the claimed condition incurred in or was caused by the claimed in-service injury, event, or illness.  In particular, the examiner explained that a skin disorder, which the Veteran described as "pimples," is not due to any herbicide exposure in service, including exposure to Agent Orange.  

The VA examiner further explained that his service treatment records suggested very common skin issues, such as friction blisters from his military boots, a sebaceous cyst, and tinea versicolor, and that a recent dermatology appointment note showed other common skin conditions, such as seborrheic keratosis and pseudoscars.  Moreover, the examiner stated that these diagnosed skin conditions were quite common and have well-known causes that do not include Agent Orange exposure.  Unfortunately, this examiner did not further opine whether the currently diagnosed skin disorders, including tinea versicolor, a sebaceus cyst, seborrheic keratosis, brachioradial pruritus, and friction blisters were etiologically related to the Veteran's time in service, including for reasons not associated with exposure to tactical herbicide agents, including Agent Orange.  

As the examiner did not provide answers as to whether it is at least as likely as not (50 percent or greater probability) that tinea versicolor, a sebaceus cyst, seborrheic keratosis, brachioradial pruritus, and friction blisters are related to any in-service disease, event, or injury, the Board must remand the issue of entitlement to service connection for a skin disorder for another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Additionally, the Board must remand the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to in-service exposure to herbicides, to associate outstanding medical records.  In particular, during a June 2013 VA examination for peripheral nerves conditions, the examiner indicated that a nerve conduction /electromyogram (EMG) study had been ordered, but would take one month to get scheduled.  Unfortunately, it appears that this nerve conduction / EMG study has not been associated with the record, including the paper claims file or the electronic documents stored in Virtual VA (VVA) and Veterans Benefits Management System (VBMS).  Furthermore, there is no indication that this study was cancelled or did not take place as planned.  As these medical records are highly pertinent to the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Board must remand this matter to associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination for his claimed skin disorder with an appropriate examiner.  After reviewing the entire claims file, including the May 2013 Remand and this Remand, the examiner should state whether any of the Veteran's diagnosed skin disorders, to include tinea versicolor, a sebaceus cyst, seborrheic keratosis, brachioradial pruritus, and friction blisters, are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to or caused by his military service, including his service in Vietnam.  

In providing these opinions, the examiner should consider the service treatment records showing treatment for blisters on the Veteran's feet in May 1966 and June 1966; a head rash in February 1969; a lump on the right side of his neck, diagnosed as a sebaceous cyst, in April 1969; and, the diagnosis of tinea versicolor on his back in August 1969; as well as the post-service diagnoses of brachioradial pruritus, primarily on the right, and a probable history of tinea versicolor, on VA examination in November 2003; the findings of the June 2013 VA examiner; and, the Veteran's and his wife's lay statements.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the disorder's symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

2.  Following the above developments, request and associate with the claims file any outstanding VA treatment records pertaining to any neurological abnormalities of the upper and lower extremities since June 2013, including any nerve conduction / EMG study performed in approximately July 2013.  Document any negative responses received.  

3.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for a skin disorder and peripheral neuropathy of the upper and lower extremities, to include as due to in-service exposure to herbicides, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


